 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK G. COOLEY,                              No. 1:19-cv-01804-DAD-HBK (PC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14    JOHN SUTTON,                                     ACTION
15                       Defendant.                    (Doc. No. 12)
16

17

18          Plaintiff Roderick G. Cooley is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights actions brought pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 10, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed, without prejudice, due to plaintiff’s failure to

23   comply with a court order and failure to keep the court apprised of his current mailing address.

24   (Doc. No. 12.) Specifically, on April 15, 2020, the previously assigned magistrate judge in this

25   action screened plaintiff’s complaint and directed plaintiff to file an amended complaint within

26   sixty (60) days. (Doc. No. 7.) Plaintiff has not filed an amended complaint and the time in which

27   to do so has now passed. The findings and recommendations were served on plaintiff by mail at

28   his address of record and contained notice that any objections thereto were to be filed within
                                                       1
 1   thirty (30) days. (Id. at 3.) On March 29, 2021, the findings and recommendations were returned

 2   to the court by the United States Postal Service as undeliverable. A previous order reassigning

 3   this case to the currently presiding magistrate judge was likewise returned to the court as

 4   undeliverable on November 25, 2020. Plaintiff was required by Local Rule 183 to file a notice of

 5   change of address with this court within 63 days of the first undeliverable notice and has not done

 6   so.

 7            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 8   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 9   and recommendations to be supported by the record and by proper analysis.

10            Accordingly,

11            1.     The findings and recommendations issued on March 10, 2021 (Doc. No. 12) are

12                   adopted in full;

13            2.     This action is dismissed due to plaintiff’s failure to obey court orders; and

14            3.     The Clerk of the Court is directed to close this case.

15
     IT IS SO ORDERED.
16

17         Dated:   May 7, 2021
                                                         UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
